Case 1:15-md-02606-RBK-JS Document 1277 Filed 12/20/19 Page 1 of 1 PageID: 22392

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

IN RE: BENICAR
(OLMESARTAN) PRODUCTS MDL No. 2606
LIABILITY LITIGATION

 

HON. ROBERT B, KUGLER

THIS DOCUMENT RELATES TO CIVIL NO, 15-2606 (RBK)(JS)

ALL CASES

 

 

 

 

THIS MATTER having come before the Court on the application of the Plaintiffs’
Executive Committee, and for good cause shown;

IT IS HEREBY ORDERED:

The common benefit fees and expenses shall be paid by the qualified settlement fund
administrator to the common benefit law firms, upon the qualified settlement fund administrator's
distribution of substantially all of the client funds, with the exception of lien holdbacks and other
sums that similarly cannot be distributed in the first instance.

The Final Recommendation of the Common Benefit Committee is hereby corrected
to provide that the common benefit firm of Pearson Randall & Schumacher shall be paid the sum
of $36,003.08, which includes reimbursed assessment payments in the amount of $20,000.00, held
costs in the amount of $4,675.81, fees in the amount of $10,000.00, and a pro rata distribution of
fees in the amount of $1,327.27. This correction addresses typographical errors and does not
change the Court's substantive decision or allocation order in any other respect.

Dated: December 7. 20 19,

ROBERT B, KUGLER
UNITED STATES DISTRICT JUDGE

 

 

 
